El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Jaime Alvarez del Manzano y Sergio Plata fueron acusa-dos de un delito de escalamiento en primer grado.
El acusado Sergio Plata solicitó y obtuvo un juicio por separado; y además, según se verá más tarde, pidió antes del juicio que se le nombrara un abogado defensor. Se verá además que al comenzar el juicio bizo igual solicitud al juez sentenciador, súplica que la corte denegó. Por tanto, se pro-cedió a la celebración del juicio, y el acusado tuvo que repre-sentarse a sí mismo. Celebrado el juicio, el jurado rindió un veredicto de culpabilidad por el delito imputado. El acusado fue sentenciado a diez años de presidio, y apeló de tal sen-tencia.
Jaime Alvarez del Manzano, que babía sido acusado con-juntamente con el apelante, fue un testigo de El Pueblo. A este testigo se le preguntó al principio de su interrogatorio si no le babía manifestado a un detective que él y el acusado habían cometido el robo. El acusado en aquel entonces no formuló objeción a esta declaración. Resulta qüe estas ale-gadas manifestaciones del supuesto cómplice no fueron becbas en presencia del acusado, ni se demostró ni se ofreció probar una previa combinación.
El fiscal de la corte de distrito procedió a preguntarle al supuesto cómplice acerca de otros beebos y asuntos en que el acusado aparentemente no babía tenido intervención, y dijo a la corte lo siguiente: “Deseo manifestar a la corte que be becbo estas preguntas porque el fiscal ba sido sorprendido por la declaración de este testigo.” Continuó el interroga-torio en el mismo sentido, pero el acusado no se opuso.
*592Entonces Ramón Martínez Ciiapel fue llamado a declarar. Se le preguntó sobre ciertas manifestaciones que se suponían haber sido hechas por Alvarez, el testigo anterior y supuesto cómplice. Mientras el testigo manifestaba que el supuesto cómplice había hecho su declaración voluntariamente, el acu-sado se dirigió a la corte en los siguiente términos: ‘ ‘ Señor Juez: jes admisible que declare un testigo por información?” La corte preguntó: “¿Estaba presente el acusado también?” y el testigo declaró que no. El fiscal entonces dijo: “Es completamente admisible cuando un testigo sorprende al fiscal en su declaración, y ya le hice yo las advertencias a Alvarez.” La corte admitió la declaración. Entonces se presentaron otros testigos bajo la misma teoría, es decir, con el propósito de declarar lo que Alvarez, el supuesto cómplice, les había dicho.
Finalmente, según aparece en la página 27 de la trans-cripción, el acusado hizo una objeción más enfática. Llamó la atención al hecho de que se estaba admitiendo mucha prueba de referencia, diciendo que probablemente por ese motivo era que no se le había concedido un abogado. La corte tenía la impresión, y así lo manifestó, de que el acusado debió haber solicitado un abogado antes del juicio; y que con respecto a las declaraciones de los testigos, el fiscal ya había explicado que estaban tratando de contradecir la veracidad de las mani-festaciones hechas por Alvarez, puesto que el fiscal había sido sorprendido por su declaración, manifestando- la corte que esto se hacía en virtud de la jurisprudencia del Tribunal Supremo de Puerto Rico sentada en el caso de El Pueblo v. Ríos, 34 D.P.R. 546; que cuando la declaración de un testigo de cargo sorprendía al fiscal, éste podía atacar su veracidad con otra evidencia, y que fué para ese objeto que se admitieron estas declaraciones, a fin de que los señores del jurado pudieran determinar el crédito que les merecían las manifes-taciones hechas por el testigo Alvarez, así como los demás testigos presentados durante el juicio.
*593Antes de la terminación del juicio, el-acosado volvió a llamarle la atención a la corte hacia el hecho de qne estaba sin abogado, y qne con anterioridad a la celebración del juicio había solicitado por dos veces qne se le nombrara nno. El juez dijo qne no se le había llamado la atención a tales soli-citudes, y qne en aquel momento, la corte era de opinión qne no tenía facultades para nombrar nn abogado de oficio en on caso de escalamiento.
El jurado rindió sn veredicto con fecha 4 de octubre de 1926. El día 7 del mismo mes y año, se citó al acosado para qne compareciera a la lectora de la sentencia, y en dicho día la corto le preguntó al acosado si tenía alguna razón legal qne aducir por la coal no debía dictarse sentencia en sn contra. El acosado presentó nn escrito a la corte, en el cual dijo lo que signe:
“Qne se abstuvo de recusar parte o todos los señores del jurado por haberle negado la corte una solicitud que hiciera para que le nombrara un abogado defensor, por ser insolvente; que se opuso a la sentencia por no estar de acuerdo con el veredicto dado por el jurado, por creer que dicho veredicto no fné nacido de sus propias; conciencias, basándose para ello en que la corte, cuando se declaróen receso para todos ir a almorzar, hora en que ya estaba sometida', toda la prueba del caso, dejó en completa libertad a los señores del. jurado, dando por resultado qne dichos señores salieran del edificio de la corte a sus respectivos hogares, en unión de policías, detectives y testigos de cargo y agentes de la casa mercantil Moscoso Hermanos (los dueños de la casa escalada); que la corte reanudó su sesión a las 2:30 P. M. cuando todavía faltaban algunos miembros del jurado, mientras los demás estaban en contacto con el público* detectives y testigos en sir contra, para luego reunirse a continuar el juicio y más tarde dar el veredicto que dieron en el presente caso.”
La corte en contestación dijo qne era una facultad dis-crecional de la corte poner a los señores del jurado bajo la custodia del marshal o bajo sn palabra de honor, y qne impor-taba poco el qne nno de los miembros del jurado hubiera llegado tarde. Entonces el acusado pidió qne la moción qne *594le había presentado al juez Acosta Quintero, que dicho juez había declarado con lugar, fuera unida a los autos del caso.
El juez entonces replicó:
"En cuanto al otro particular de esta moción, de acuerdo con el Código de Enjuiciamiento Criminal, (el nombrar un abogado de oficio puede hacerse) únicamente en los casos de asesinato en primer grado, en los demás casos es a discreción de la corte nombrar o no nombrar a un acusado, abogado; la corte no puede obligar a los abogados del distrito a prestar sus servicios a los acusados en los demás casos. No habiendo razón alguna para impedir que la corte dicte sentencia en el día de hoy, la corte dicta sentencia contra Sergio Plata por un delito de escalamiento en primer grado, y para hacerlo, y de acuerdo con la jurisdicción en el caso del Pueblo vs. Delgado, 35 D. P. R. 178, en que el Tribunal 'Supremo ha resuelto que <el juez puede recibir evidencia para agravar o mitigar la sentencia -que va a imponer, la corte ha recibido y ha admitido la prueba presentada por el fiscal, consistente en una certificación del alcaide de la cárcel del distrito de San Juan, en que consta el récord penal del acusado.”
ÍSigue a esto una extensa lista de convicciones contra el acusado por hurto menor y escalamiento en segundo grado. En una de las sentencias faltaba aún un año por cumplir, y la corte comentó sobre el hecho de que las sentencias cum-plidas y las que aún tenía que cumplir el acusado ascendían a doce años siete meses.
La transcripción de los autos fué elevada a esta corte, y el acusado presentó un llamado alegato.
Si bien este alegato es informal, suficientemente llama la atención de esta corte a dos o tres cuestiones importantes. La primera es el haber dejado la corte de designarle un abogado, la segunda es la objeción a toda la prueba de referencia que fué admitida durante el juicio, y la tercera es la libertad con-cedida a los señores del jurado después de haberse presentado toda, la prueba.
Hemos examinado las instrucciones. En lo general son muy buenas, y si el acusado hubiese tenido abogado, no hubiéramos notado ciertas omisiones de que las mismas ado-*595lecen. La corte, muy acertadamente, instruyó al jurado que no debía creer las manifestaciones de un cómplice a menos que Rallara que tales manifestaciones habían sido corrobo-radas. Pero la corte, si embargo, no le indicó al jurado la naturaleza de tal- corroboración. Lo que queremos decir con esto es que la corte debió haberle dicho al jurado que alguna de la prueba presentada no podía de ningún modo utilizarse para la corroboración. Suponiendo, por ejemplo, que todas las manifestaciones de los testigos, — y hubo muchas de ellas —que fueron admitidas con el fin de contradecir el supuesto cómplice, eran propiamente admisibles, no obstante, como fueron expresa y ostensiblemente admitidas tan sólo con el propósito de controvertir la declaración de dicho cómplice, la corte debió haber instruido cuidadosamente al jurado que éste no debía considerar ninguna parte de tales declara-ciones como que corroboraba las manifestaciones de dicho cómplice.
Las instrucciones son defectuosas en el sentido de que, independientemente de la cuestión de corroboración, la corte debió haber instruido al jurado que la prueba admitida para contradecir al cómplice no debía ser considerada por el jurado como evidencia primaria para probar la participación del acusado en el delito imputádole.
 Consideremos ahora la necesidad del nombramiento de un abogado. El artículo 141 del Código de Enjuiciamiento Criminal, según fué aprobado en el 1902, dice lo siguiente:
“Si compareciere el acusado a responder a la acusación sin abogado, deberá el tribunal hacerle presente su derecho a tener abogado defensor antes de leerse el acta de aeusación yqpreguntarle si desea la asistencia de letrado. Si contestare afirmativamente, y no estuviere en posición de emplearlo, el tribunal deberá nombrarle abogado defensor, de oficio.”
Este artículo, según fué enmendado en 1905, lee como sigue:
“Cuando se traiga al acusado ante el tribunal con el fin de ins-*596truirle proceso por un cargo que envuelva pena capital o reclusión perpetua, si resultare que no tiene abogado y que la pobreza del acusado no le permite emplear defensor, el tribunal designará uno o más letrados en ejercicio para que defiendan gratuitamente al reo, concediendo a diclios letrados un período de tiempo razonable para prepararse para el juicio. En todos los demás casos, quedará a la discreción del tribunal, la designación de abogado.” (Comp, de 1911, pag. 1016).
El artículo 2 del Acta Orgánica de Puerto Rico dispone que en todos los procesos criminales el acusado gozará del derecho de tener para su defensa la ayuda de un abogado, etc.
Esta disposición del Acta Orgánica no tiene posiblemente otro fin que el de asegurar al acusado el derecho de tener para su defensa la ayuda de un abogado. Por sus términos dicha disposición no hace imperativo que una corte designe un abo-gado en cada caso en que un acusado comparezca a juicio sin abogado. Sin embargo, una duda nos asalta, respecto a que si un acusado en un juicio por un delito gravo dice que es insolvente, no surge el deber por parte de la corte ele nom-brarle un abogado. La duda es de si la disposición del Acta Orgánica no se convierte en letra muerta cuando un acusado no tiene los medios suficientes para utilizar los servicios de un abogado.
Estas consideraciones son en algo reforzadas debido a la actitud asumida por el juez al decir que no podía obligar a ningún abogado a hacerse cargo de la defensa del acusado. Resolvemos que la ley dice lo contrario, por lo menos, en un caso de delito grave. Un abogado es en primer lugar un funcionario de la corte y en un caso propio puede ser obli-gado a hacerse cargo de la defensa de una persona acusada de un delito.
El Juez Field dijo algo parecido en el caso de Rowe v. Tuba County, 17 Cal. 61, en que la corte agregó que para su remuneración, los abogados debían confiar en la posible habi-lidad futura del acusado. Después de hacer una indicación similar en el caso de Cutís v. State, 54 Fla. 21, 45 So. 491, *597la corte dijo que nadie estaba en libertad de declinar tal designación, y que era de esperarse que mny pocos estarían dispuestos a hacer esto. El Juez Holt, de la Corte de Dis-trito de los Estados Unidos para Puerto Eico, en el tomo 1 P. E. Fed. pág. 439, se expresó en los siguientes términos:
“Los abogados así nombrados no pueden negarse a actuar. Son funcionarios de la corte. Ejercen una franquicia o privilegio con permiso de la corte, y es su deber servir a las necesidades de la jus-ticia pública.”
Otras decisiones a este mismo efecto son: Pardee v. Salt Lake County, 39 Utah 482, 118 Pac. 122, 36 L. R. A. (N. S.) 377, y nota, Ann. Cas. 1913-E 200, y nota; Dane County v. Smith, 13 Wis. 585, 80 A. D. 754; Weatherly v. Pitman, 101 S. E. 131; 66 C. J. 627. En uno de estos casos, el juez po-nente dijo que en toda su experiencia (y era amplia) nunca había conocido un abogado que se negara a aceptar tal desig-nación.
En la práctica, si la corte desea nombrar un abogado de-fensor, casi nunca halla dificultades. En casi todos los sitios en que hay cortes de distrito siempre hay abogados que a la simple indicación de la corte estarían dispuestos a hacerse cargo de la representación de un acusado, especialmente si el abogado no está ocupado en un juicio o preparándose para el mismo. Desde luego que hay muchos abogados que no les gusta dedicarse a la práctica criminal, pero la situación cambia inmediatamente cuando la corte les pide que así lo hagan. Ello es una cuestión de honor para el foro. Los abo-gados jóvenes, especialmente, con frecuencia se alegran de tener la oportunidad de defender un caso.
No sabemos a ciencia cierta cuál fué el propósito de la Legislatura al enmendar el artículo 141 del Código de Enjui-ciamiento Criminal y dejar a la discreción de la corte el nom-brar o no un abogado en casos en que no estuviese envuelta la pena capital o reclusión perpetua. Nos imaginamos que esto fué en parte con el fin de evitar la necesidad de nombrar *598abogados hasta para los casos de las infracciones de las orde-nanzas municipales y otros delitos menos graves. Igual-mente, quizás el fin de la Legislatura fue darle a la corte la discreción de determinar si en realidad un acusado era o iio insolvente y podía contratar los servicios de un abogado. Además, es menos embarazoso para una corte que un acusado en un caso importante esté representado por un abogado; de lo contrario el juez frecuentemente vendría obligado a asumir la representación del acusado y a tratar de juzgar anticipadar mente si úna pregunta-dirigida a un testigo es o no admisible. Con respecto a ciertas declaraciones, una pregunta hecha por el fiscal podría ser evidentemente inadmisible y el abogado del acusado, sabiendo que la respuesta no sería perjudicial, quizás no se opondría; y en otras muchas formas la pre-sencia de un abogado evitaría demoras. Además, al llegar a las instrucciones al jurado, es de presumirse que la corte siempre es ayudada por los abogados y no tendría la duda de si sus instrucciones han cubierto todas las cuestiones o si se ha incluido algo en detrimento de los derechos del acusado.
Aparece, tal como hemos indicado, que el acusado al co-menzar el juicio solicitó del juez que presidía la corte que le nombrara un abogado. La corte creyó que la solicitud se había hecho demasiado tarde. No estamos de acuerdo con la corte. Cuando el acusado solicita que se le nombre abogado, y especialmente cuando todos los indicios son de que el acu-sado es insolvente, creemos que es un abuso de discreción no nombrárselo en un caso importante de delito grave, supo-niendo, como lo hacemos ahora, que el nombrar un abogado sea enteramente discrecional.
Sin embargo, más tarde durante el curso del juicio resultó que el acusado había solicitado una, y, posiblemente, dos veces, que se le designara un abogado. Aparentemente, de los autos se desprende que el otro juez de Ponce había acce-dido a la súplica del acusado de que se le nombrara un abogado. Aún bajo la teoría de que el acusado debió haber *599hecho su solicitud antes del momento del juicio, no obstante, tal como se usa la frase, fué un abuso claro de discreción no nombrarle un abogado, cuando el acusado le demostró a la corte que había solicitado previamente que se hiciera tal nombramiento y que su súplica había sido concedida por el otro juez. Bajo las circunstancias expresadas, era el deber ineludible de la corte haber decretado la nulidad del jtuicio y haberlo señalado de novo. Es cierto que el acusado demostró tener algunos conocimientos sobre procedimientos legales, pero evidentemente no sabía lo suficientemente para insistir en que ya había solicitado se le nombrara un abogado. El haber dejado de nombrar un abogado es por sí solo suficiente para la revocación de este caso.
 La admisión por parte de la corte del cúmulo de prueba de referencia a que nos hemos referido fué errónea, y sin duda alguna, perjudicial al acusado, por lo menos en la forma en que la misma fué admitida.. En el caso de El Pueblo v. Rojas, 16 D.P.R. 251, dijimos:
"Aunque no se hizo ninguna objeción específica ni se formuló excepción a la declaración del Fiscal, sin embargo la misma fué per-mitida de acuerdo con la teoría del juez sentenciador, de que tal evidencia era admisible con arreglo al artículo 243 del Código de Enjuiciamiento Criminal, y contra esta clase de prueba el abogado había formulado objeción cuando declaraba el cabo de la policía. Es evidente que una gran parte de las declaraciones en las que se trataba de establecer la culpabilidad del acusado, fué llevada a la atención del juez no por testigos oculares ni por prueba circuns-tancial, sino so pretexto de tratar de contradecir un tes ' de la acusación. La teoría era, según se comprobó por la ofer í inicial del fiscal, que éste era un medio de prueba de acuerdo con el ar-tículo 243 del Código de Enjuiciamiento Criminal.
"Esta disposición es idéntica a la contenida en la ley de evi-dencia, artículo 156, Leyes de 1905, página 156. Cada una de ellas ha sido tomada de disposiciones análogas del Código de Enjuicia-miento Civil del Estado de California, a saber, los artículos 2049 y 2052. El tribunal más alto de aquel estado ha declarado de modo uniforme que para que pueda ser contradicha la evidencia debe ser inesperada y contraria a lo que debía esperar la parte que presenta *600el testigo. (People v. Jacobs, 49 Cal., 384; People v. Mitchell, 94 Cal., 550, 29 Pac. 1106; People v. DeWitt, 68 Cal. 584, 588, 10 Pac., 212; People v. Creeks, 141 Cal. 533, 75 Pac., 101.)”
Entre otras cosas, en el caso de People v. Mitchell, supra, se dijo claramente qne la prueba, para ser contradicha, debe ser por sí misma perjudicial al gobierno. En otras palabras, que el testigo debe haber declarado positivamente algo per-judicial al Pueblo o favorable a la teoría de la defensa antes de poderse ofrecer tal prueba contradictoria.
El artículo 243 dice como sigue:
“A la parte que presente un testigo, no le es permitido impugnar su veracidad probando que es persona de mala reputación; pero podrá contradecirlo, aduciendo pruebas en contrario, y demostrar que en ocasiones anteriores, há hecho manifestaciones que no con-euerdan con su actual declaración.”
Al decir este artículo que puede contradecirse al testigo aduciendo prueba en contrario, ello no significa que la su-puesta contradicción es un disfraz para introducir prueba que de lo contrario sería inadmisible. Tal prueba debe presen-tarse para contradecir al testigo y no en substitución de prueba que de otro modo El Pueblo no podría presentar al jurado.
Además, cuando un testigo de El Pueblo resulta hostil, se coloca en la misma situación que cualquier otro testigo adverso y debe seguirse lo prescrito en el artículo 245 del Código de Enjuiciamiento Criminal. Este dice así:
“También puede ser impugnada la veracidad de un testigo por medio de prueba que demuestre que en ocasiones anteriores ha hecho manifestaciones que no coneuerdan con su actual declaración; pero antes de hacerlo, se le referirán dichas manifestaciones, con expresión de la época, lugares y personas que hubieren estado presentes al hacerlas, y se le. preguntará si dichas manifestaciones fueron hechas por él, permitiéndosele que las explique, si contestare afirmativamente. Si las manifestaciones fueren escritas, se enseñarán al testigo antes de interrogarle acerca de ellas.”
En algunos respectos, se ofreció prueba tendente a con-*601tradecir a Alvarez, sin haber antes dado al testigo la opor-tunidad para qne se explicara. Sin tal oportunidad preli-minar, alguna de la prueba ofrecida, al ser objetada, era inadmisible por esta razón, si no por alguna otra. Tampoco puede suponerse que la admisión de tal prueba no fuera perjudicial. Véase el caso de El Pueblo v. Ramírez de Arellano, 25 D.P.R. 263.
Los hechos del caso de Ramírez eran algo distintos a los del caso de Rojas, arriba citado, pero en el mismo se con-firmó el principio sentado en este último caso.
El caso de El Pueblo v. Ríos, 34 D.P.R. 546, no sostiene la posición, del fiscal y de la corte. En dicho caso, al igual que en el de El Pueblo v. Rodríguez Hernández, 36 D.P.R. 427, los testigos habían hecho manifestaciones positivas que eran perjudiciales al caso de El Pueblo. Todos los casos examinados en el caso de Ríos, demuestran que el gobierno trataba de probar que no se debía dar crédito a un testigo cuya declaración podía ser perjudicial.
No tomaremos mucho tiempo en discutir si se debió o no haber permitido que el jurado se dispersara después de haberse aducido toda la prueba, y especialmente, si el caso le había sido sometido por las instrucciones de la corte. No estamos preparados para decir que la corte no tenía discre-ción en esto, pero estamos inclinados a creer que, bajo las circunstancias de este caso, y debido a la atmósfera creada, hubiera sido mejor práctica, sin hacer mención de un verda-dero ejercicio de discreción, poner al jurado bajo la custodia y autoridad del marshal o sub-márshal. Resulta que el acu-sado era un criminal consumado. En tales casos, los policías y los detectives frecuentemente desplegan más celo para obtener una convicción, y, en tal afán, podrían decirle al oído a un miembro del jurado que el' acusado ha sido convicto varias veces por otros delitos y que ha estado mucho en la cárcel. No importa lo empedernido que sea un criminal, debe juzgársele únicamente por el delito de que se le acusa, y no *602por la comisión de otros delitos. Decimos esto además, porque aunque probablemente no fue un error grave, la corte en este caso le manifestó al acusado que él, el acusado, estaba suficientemente familiarizado con los procesos criminales, manifestación que, aunque no hubiera sido ésa la intención de la corte, pudo llevar al jurado el hecho de los antecedentes penales del acusado.
En la página 4 de las instrucciones al jurado, y después de indicar que no era necesario hacer un análisis de la prueba, por estar las declaraciones frescas en las mentes de los señores jurados, la corte dijo:
. . Si algún señor jurado no recuerda alguna de estas decla-raciones o si tiene duda en cuanto a cualquier parte de la prueba, no tiene más que decirlo a la corte y ésta ordenará al taquígrafo que lea cualquier declaración que deseen oir de nuevo los señores del jurado.”
Cuando se somete un caso al jurado, se supone que éste llegue a un acuerdo tan rápidamente como sea posible. Si el jurado tiene que venir a la corte porque uno o más de sus miembros tienen dudas, frecuentemente se demorará la rendi-ción del veredicto. Pero aún más importante que éste es el hecho de que el acusado o su abogado-tienen derecho a estar presentes en cada paso que se da durante el juicio. Algunas cortes creen que es un error leerle las notas taquigráficas al jurado. Véase la nota monográfica en el caso de State of Iowa v. Perkins, 21 L. R. A. (N. S.) 931. Sin embargo, según indica dicha nota, la cuestión de si parte de la prueba tomada por el taquígrafo puede leérsele al jurado queda generalmente a la' sana discreción de la corte. Siendo una cuestión dentro de la sana discreción de la corte, ordinariamente no debe hacérsele indicación alguna al jurado, sino que debe permitír-sele ejercer su propia voluntad. La experiencia tiende a demostrar que ordinariamente el jurado no necesita que se le refresque la memoria. People v. Warren, 130 Cal. 678; Moore v. State, 52 Tex. Crim. 364, 107 S. W. 355, en que los *603jurados, habiendo solicitado primeramente que se les leyera la prueba, y, habiéndose demorado tal lectura, han rendido veredicto sin esperar que se efectuara la misma.
No hallamos que la corte cometiera error en el acto de dictar sentencia contra el acusado al considerar los antece-dentes del .acusado para mitigar o agravar la pena que le iba a ser impuesta.
Por el error cometido al dejar de nombrársele un abogado al acusado, y por los errores cometidos al admitir prueba enteramente de referencia y perjudicial, la sentencia debe ser revocada y ordenarse %m nuevo juicio.